


Exhibit 10.85




EMPLOYEE AGREEMENT
(EQUITY RECIPIENTS)
This Employee Agreement for Equity Recipients (“Agreement”) is entered into by
me, the undersigned equity recipient, and The Dun & Bradstreet Corporation, a
Delaware corporation with its Principle place of business at 103 JFK Parkway,
Short Hills, NJ (the “Company”) for the benefit of Dun & Bradstreet, Inc. In
consideration of an equity grant from the Company, which I have no entitlement
to receive and the sufficiency of which in support of this Agreement is hereby
acknowledged, I agree to the following terms and conditions in connection with
my employment with the Company or its parent, direct or indirect subsidiaries
and all affiliated entities (the “Company Group”):
1.
Compliance with Company Group Policies.

A.
I agree that I will observe any and all rules and policies the Company Group may
now or hereafter establish, governing the conduct of its employees and business,
including the Company’s Code of Conduct, which may be revised from time to time.

B.
I acknowledge that other than what may have been previously disclosed in writing
to my manager, I have no interest that might be deemed to be a conflict of
interest under the Company’s Code of Conduct.

C.
I agree that I have not brought any trade secrets or other confidential or
proprietary information of a former employer to the Company Group. I agree that
I have not and/or will not disclose or use in the performance of my work with
the Company Group any trade secrets or other confidential or proprietary
information of a former employer or of any third party (other than a third party
who has revealed or delivered such materials or information to the Company Group
pursuant to a contractual relationship or otherwise in the course of the
Company’s business). I further acknowledge and represent that my employment with
the Company or a parent, subsidiary or affiliate of the Company (the “Employer”)
will not conflict with and will not be constrained by any prior employment
agreement or relationship.

2.
Proprietary Information.

A.
I understand that during the course of my employment with the Company or the
Employer, I have received and/or will receive and have access to proprietary
information of the Company Group, as well as similar information pertaining to
the Company Group’s clients, customers, vendors, and business relationships. The
term “Proprietary Information” or “the Company’s Proprietary Information”
includes, without limitation, the following information and materials, whether
or not reduced to writing, developed or conceived for or by the Company Group,
otherwise belonging to the Company Group, or in the custody of the Company


1

--------------------------------------------------------------------------------




Group: computer software, including all source and object codes, flow charts,
algorithms, coding sheets, routines, sub-routines, compilers, assemblers, design
concepts and related documentation and manuals; production processes, collection
and receivable management processes, procedures and techniques, marketing
techniques, licensing or sales policies, financial information, employee names
and job descriptions, customer and prospective customer names, contact
information and requirements, data and other information or material relating to
the manner in which the customer, prospective customer or the Company Group does
business; ideas, improvements, modifications, developments, discoveries,
concepts, ideas (including but not limited to the nature and results of research
and development activities), processes, formulae, techniques, drawings and
specifications and/or designs made, conceived, derived, or reduced to practice
by me, solely or in conjunction with others, whether on my time or not, derived
from or related to my access to or knowledge of any of the information or
material described herein or relating to any subject whatsoever; documents in
any way relating to the Company Group’s business, information qualifying as
trade secret under the U.S. Uniform Trade Secrets Act, and any other information
or material relating to the business or activities of the Company Group that is
not generally known to others engaged in similar businesses or activities.
B.
I understand that Proprietary Information will not include any information or
material which is or which comes into the public domain through no fault of my
own, or was known to me prior to any affiliation with the Company Group. The
failure to mark any of the Proprietary Information as confidential will not
affect its status as Proprietary Information.

3.Proper Use of Proprietary Information. I understand that I have been and/or am
being provided access to the Company’s Proprietary Information to perform my
work at the Company or the Employer. As the disclosure or misuse of the
Company’s Proprietary Information could cause it severe injury, I agree that
during the time that I am an employee of the Company or the Employer, and at all
times thereafter, I will keep secret and will not use or disclose any
Proprietary Information to any person or entity, whether or not employed by the
Company or the Employer, in any fashion or for any purpose whatsoever, except at
the request of or with prior written consent of the Company Group (or as may be
required by applicable law) or as needed during my employment to perform my
assigned duties. I also agree that I will not, either during the period of
employment with the Company or the Employer or thereafter, publish or cause to
be published, release or cause to be released or otherwise make available to any
third party any originals or copies of Proprietary Information or of documents
containing Proprietary Information unless I have received prior written consent
of the Company Group (or as may be required by applicable law). Except as
required by my job responsibilities during any period of employment with the
Company or the Employer, I agree that I will not remove from the Company Group’s
place(s) of business any originals or copies of Proprietary Information or of
documents containing Proprietary Information.

2

--------------------------------------------------------------------------------






4.Return of Company Group Property. While I am an employee of the Company or the
Employer, I agree to store and maintain all Proprietary Information in a secure
place. When my employment with the Company or the Employer ends (regardless of
the reason), I agree not to take any originals and copies of Proprietary
Information or of documents containing Proprietary Information that are either
in my possession or in my control, no matter what form the Proprietary
Information is in and no matter how I acquired it. When my employment with the
Company or the Employer ends, I will immediately return to the Company or the
Employer, as applicable, any and all Company Group information, documents,
online or cloud account access data, equipment and electronics, including, but
not limited to, Proprietary Information received from the Company Group, and any
Company Group customer, client or vendor.
5.Non-Competition/Non-Interference.
A.
I understand and agree that especially given my role as an executive with the
Company or the Employer, the Company Group will provide me access to Proprietary
Information during the course of my employment. In consideration of the use of
this Proprietary Information, and in order to protect the legitimate business
interests, goodwill, and Proprietary Information of the Company Group, I agree
that, unless I receive prior written consent from the Company’s CEO or Chairman,
for the entire period of my employment and for twelve (12) months after the date
my employment terminates with the Company or the Employer for any reason, I will
not directly or indirectly: (a) engage, own, manage, operate, finance, render
services or otherwise participate in any business entity that competes, directly
or indirectly, with the Company Group, as such are listed on Schedule A to this
Agreement, which may be amended or supplemented by the Company from time to time
in its sole discretion; or (b) interfere with, disrupt or damage or attempt to
interfere with, disrupt or damage the business of the Company Group, or the
relationships between the Company Group, and its customers, clients, vendors, or
other business relationships.

B.
If I am employed by the Company or the Employer primarily in the State of
California or any other state or country that prohibits covenants not to
compete, then Section 5(A) shall not apply.

C.
I agree that the non-competition provision in Section 5(A) will not completely
bar me from obtaining work in my chosen profession or inflict any undue hardship
on me. Rather, it is reasonably and narrowly tailored to protect the Company
Group’s business interests, and that because of the amount and nature of the
Proprietary Information and customer relationships to which I have or will have
access during my employment, as well as the fact that the Company Group has
offices and employees globally, and that the nature of the Company Group’s
business may be, and generally is, conducted globally and may be handled
electronically


3

--------------------------------------------------------------------------------




and telephonically from anywhere, I acknowledge that the geographic reach of the
non-competition restriction is reasonable.
D.
If I reside outside the U.S. and the law of the country in which I work requires
compensation during the period of restriction for the covenants not to compete
to be enforceable, the Company or the Employer may arrange for the payment of
such compensation as required under local law.

6.Non-Solicitation of Customers. In consideration of the use of the Company’s
Proprietary Information, and in order to protect the legitimate business
interests, goodwill, and Proprietary Information of the Company Group, I agree
that, unless I receive prior written consent from the Company’s CEO or Chairman,
for the entire period of my employment and for twelve (12) months after the date
my employment terminates with the Company or the Employer for any reason, I will
not directly or indirectly, on behalf of myself or any other person or entity,
solicit, communicate or call upon, any customer or prospective customer of the
Company Group whom I rendered services or otherwise had contact during the last
twelve (12) months of my employment with the Company or the Employer, or about
which I had access to Proprietary Information, for the purpose of providing
through myself or a third party any product or service reasonably deemed
competitive with any product or service offered by the Company Group or to
induce or encourage such customers or prospective customers to limit, reduce, or
terminate their relationships with the Company Group. I agree that this
restriction is reasonable as I will and/or have had contact with and have and/or
will become aware of and/or have received Proprietary Information about some,
most or all of the Company Group’s customers and clients, representatives of
those customers, their names and addresses, specific customer needs and
requirements, and/or leads and references to prospective customers. If I am
employed by the Company or the Employer primarily in the State of California or
any other state or country that prohibits customer non solicitation covenants,
then this Section shall not apply.
7.Non-Solicitation of Employees. I agree that the Company Group has made a
significant investment in its employees and independent contractors and that I
will and/or have received Proprietary Information regarding such individuals. I
therefore agree that, unless I receive prior written consent from the Company’s
CEO or Chairman, for the entire period of my employment and for twelve (12)
months after the date my employment terminates with the Company or the Employer
for any reason, I will not directly or indirectly (a) solicit, recruit, induce,
or attempt to influence any person employed by or working with the Company Group
or independent contractor to terminate his or her employment or contract with
the Company Group or work for another employer or person; or (b) hire or retain,
through my own efforts or through the efforts of another person or entity any
person who was during the prior twelve (12) months an employee or independent
contractor of the Company Group. If I am employed by the Company or the Employer
primarily in the State of California then this Section 7(b) shall not apply.
8.The Company Group’s Ownership of Intellectual and Other Property.

4

--------------------------------------------------------------------------------






A.
I agree that the Company Group shall at all times retain full ownership in and
to all information respecting its business, and shall be the sole and exclusive
owner of all Proprietary Information and that during my employment I will use my
skills and abilities, solely or in conjunction with others, to conceive and
devise Proprietary Information. To this end, I agree to promptly and fully
disclose in writing to the Company Group, or its authorized representative
(other than me), all inventions made, conceived, derived or reduced to practice
by me, solely or in conjunction with others, whether on my time or not, relating
to any subject whatsoever during my employment by the Company or the Employer or
service as a director or consultant. I acknowledge that any work I create,
author, form, conceive, fix in a tangible medium of expression and/or reduce to
practice at any time during my employment with the Company or the Employer shall
be deemed “work made for hire” under the U.S. copyright or similar foreign laws.
If such work is not a “work made for hire,” I hereby grant, assign, and convey
to the Company Group without further compensation, rights, titles, and interest
worldwide therein including, without limitation, all patents, copyrights,
trademarks, trade secrets, ideas, concepts, know-how and other intellectual
property rights contained therein. I further agree to waive any so-called moral
rights in the work under the law of the United States or any foreign laws.

B.
I agree to take all steps necessary, at the Company Group’s expense and
direction, but without further compensation, to execute and assign any
instruments to enable the Company Group to obtain on its behalf copyright,
trademark, patent, or other protection anywhere in the world in order to give
the Company Group the sole and exclusive right, title, and interest in such
Proprietary Information and/or such works. I also agree to help the Company
Group as requested in any legal proceedings pertaining to inventions, concepts,
trademarks, copyrights, patent applications, and patents of which I have
knowledge.

C.
If the Company Group determines that any invention disclosed does not fall
within the terms of Section 8(A) above, then I can ask for and receive, at the
Company Group’s sole discretion, a release of any rights and interest in and to
such invention that the Company Group may have with respect to it. If we
disagree as to whether an invention is included within the terms of Section
8(A), it will be my responsibility to prove that it is not within the terms of
Section 8(A), provided that the Company Group shall reasonably review my
position.

D.
I understand that any provision in this Agreement requiring me to assign rights
to an invention does not apply to any invention that fully qualifies under
California Labor Code Section 2870, which states:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his

5

--------------------------------------------------------------------------------




or her rights in an invention to his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using the employer's equipment, supplies, facilities, or trade secret
information except for those inventions that either: (i) relate at the time of
conception or reduction to practice of the invention to the employer's business,
or actual or demonstrably anticipated research or development of the employer;
or (ii) result from any work performed by the employee for the employer.


9.
Personal Data.

For the exclusive purpose of implementing, administering and managing the
Company’s plans and benefit programs, the Company holds certain personal
information about me (“Personal Data”), including, but not limited to, my name,
home address and telephone number, date of birth, social security number or
other identification number, salary information, nationality, job title, any
shares or directorships held in the Company Group, and details of all restricted
stock units or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in my favor.
A.
I explicitly and unambiguously consent to the collection, use, retention and
transfer, in electronic or other form, of my Personal Data by and among
employees of the Company, the Employer and the Company’s affiliates, for the
exclusive purpose of implementing, administering and managing my participation
in the Company’s plans and benefit programs.

B.
In addition, I explicitly and unambiguously consent to the transfer, in
electronic or other form, of my Personal Data to third parties assisting in the
implementation, administration and management of the Company’s Plans and
Benefits programs (the “Recipients”). I acknowledge and understand that the
Recipients may be located in my country or elsewhere, including the United
States, and that the Recipients’ country may have different data privacy laws
and protections than my country. I authorize the Recipients to receive, possess,
use, retain and transfer the Personal Data, in electronic or other form, for the
exclusive purpose of implementing, administering and managing my participation
in the Company’s plans and benefit programs.

C.
My Personal Data will be held by the Company as long as is necessary to
implement, administer and manage my participation in the Company’s plans and
benefit programs and/or as required by applicable law and the Company’s or third
party’s retention policy.

D.
If I reside outside the U.S., then I may, at any time, view my Personal Data,
request from the Company in writing reasonable additional information about the
storage and processing of my Personal Data,


6

--------------------------------------------------------------------------------




request any amendments to my Personal Data necessary to make such data accurate,
request a list with the names and addresses of any potential recipients of the
Personal Data, or withdraw the consent to use of my Personal Data under this
Agreement by contacting in writing the People Service Center at
peopleservicecenter@dnb.com. I understand that I am providing my consent
voluntarily. If I do not consent, or if I later seek to revoke my consent, then
my employment status and career will not be adversely affected. I acknowledge
and understand that withdrawal of my consent may affect my ability to exercise
or realize the benefits from the plans and programs the Company offers where
this information is needed.
10.
Miscellaneous Provisions.

A.
Because of the valuable and unique nature of the Proprietary Information and the
Company Group’s relationships with its Customers and employees, I acknowledge
that the Company Group will suffer irreparable harm if I breach any of my
obligations under this Agreement and monetary damages will be inadequate to
fully compensate the Company for any breach hereof. Accordingly, in the event of
my breach or threatened breach of these provisions, in addition to any other
remedies or rights of the Company, the Company shall be entitled to an
injunction to enforce the terms of this Agreement and, if successful, to recover
its reasonable attorneys’ fees and costs incurred in enforcing this Agreement.

B.
The failure of the Company to enforce at any time any provision of this
Agreement will not be construed to be a waiver of such provision or of any other
provision. Any waiver or modification of the terms of this Agreement will only
be effective if reduced to writing and signed by both the Company’s Chief
Executive Officer and me. Another agreement indicating generally that it
supersedes “similar” agreements or agreements with like provisions shall not act
to waive or supersede the requirements and rights contained in this Agreement.

C.
This Agreement shall be construed and interpreted according to the laws of the
State of New Jersey, excluding the conflict-of-law principles thereof. Any
action regarding this Agreement or its enforcement shall be subject to the
exclusive jurisdiction of the courts of New Jersey and shall be brought in the
United States District Court for the District of New Jersey or in the Superior
Court of the State of New Jersey, Essex County, and I consent to personal
jurisdiction therein. To the fullest extent permitted by law, each party waives
any right to trial by jury with respect to any proceeding arising out of or
relating to this Agreement.

D.
I understand that my obligations under this Agreement will continue after I
leave the Company Group. In the event that I violate any of the provisions of
this Agreement, the obligations contained in those provisions will toll


7

--------------------------------------------------------------------------------




during the period of my breach and run from the date on which I ceased to be in
violation of any such provision.
E.
If any provision or portion thereof contained in this Agreement is held to be
invalid or unenforceable, the court is requested and authorized to revise such
provision to include the maximum restriction allowed under applicable law. If
any provision in this Agreement is determined to be in violation of any law,
rule or regulation or otherwise unenforceable, and cannot be modified to be
enforceable, such determination shall not affect the validity of any other
provision of this Agreement, and such other provisions shall remain in full
force and effect. Each provision, section and subsection of this Agreement is
severable from every other provision, section and subsection and constitutes a
separate and distinct covenant.

F.
The Company may assign this Agreement to any successors or assigns, and I
understand that I am bound to any successor or assign of the Company.

G.
The Company reserves the right to impose other requirements on this Agreement to
the extent the Company determines it is necessary or advisable under local law,
and I agree to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

H.
If I reside outside the U.S. and the law of the country in which I work at the
execution of this Agreement requires that this Agreement be translated into that
country’s language, the Company agrees to promptly provide an appropriate
translation, the terms of which shall govern the operation of this Agreement. By
accepting this Agreement, I acknowledge and agree that I have read and
understood this Agreement in the language in which it has been provided to me. I
further understand and agree that I have the right to request a translation of
this Agreement into any language of my choice prior to acceptance.

11.    Electronic Acceptance.
I acknowledge that if I have accepted this document through any electronic
means, I agree to and accept the terms of this Agreement and they shall have the
same force and effect as if I had signed it manually. Finally, I understand that
any grant of Company equity made to me in the year that I enter into this
Agreement may be withdrawn if I fail to agree to and accept the terms of this
Agreement within the time established by the Global Total Rewards Team.


I understand that neither this Acknowledgement nor any written or oral
representation that may have been made to me is intended to create a contract or
guarantee of employment for any particular period of time. If I am employed in
the United States, my employment at the Company or the Employer is and/or will

8

--------------------------------------------------------------------------------




be “at will,” which means that either the Company or the Employer, as
applicable, or I may end the relationship at any time for any reason or no
reason.


I have had a reasonable time period to consider the terms and provisions of this
Agreement.
I have carefully read this Agreement in its entirety, I fully understand what it
means, I am entering into it knowingly and voluntarily, of my own free will,
without duress or coercion of any kind, and all of my representations in it are
true.
Employee Name (Print):
 
Employee Signature:
 
Date:
 








9